DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
	This communication is responsive to the request for continued examination filed on 9/29/2021.  This action is Non-final.  Claims 1-4, 7-19, 22-35 are pending.  Claims 5-6 and 20-21 are canceled.  Claims 1, 16 and 31 have been amended.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 7-19, 22-35 objected to because of the following informalities:  
In regards to claim 1, line 8 the limitation “the selected resources” should be amended to “the selected available resources” as to correct a minor antecedent basis issue and use consistent language as provided in line 5 of claim 1, which would improve clarity of the claim. (note:  the minor antecedent basis issue does 
In regards to claim 16, line 8 the limitation “the selected resources” should be amended to “the selected available resources” as to correct a minor antecedent basis issue and use consistent language as provided in lines 4-5 of claim 16, which would improve clarity of the claim. (note:  the minor antecedent basis issue does not rise to a level of indefiniteness which would render the claim unclear and require  35 USC 112(b) rejection therefore a claim objection has been provided)
In regards to claim 31, line 10 the limitation “the selected resources” should be amended to “the selected available resources” as to correct a minor antecedent basis issue and use consistent language as provided in line 7 of claim 31, which would improve clarity of the claim. (note:  the minor antecedent basis issue does not rise to a level of indefiniteness which would render the claim unclear and require  35 USC 112(b) rejection therefore a claim objection has been provided)
Claims 2-4, 7-15 and 17-19, 22-30 and 32-35 are dependent upon one of the claims above and therefore are objected to for including the deficiencies of one of the objected claims above. 
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-19, 22-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

6.	In regards to claim 1, the limitation “changing a size and an associativity of a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy of the new CPU to match an associativity for a corresponding a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy of the legacy CPU” fails to comply with the written description requirement because the original disclosure does not properly describe a new CPU changing a size and associativity of a cache to match an associativity of a cache of a legacy CPU in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while lines 14-26 of page 5 of the specification state changing a size and an associativity of a cache of a new CPU to match their respective size and associativity of a legacy CPU; the original disclosure does not appear to describe changing a size and associativity of a new CPU to match only an associativity of a cache of a legacy CPU.  Rather, the original disclosure, lines 14-26 of page 5 of the specification, describes changing a size and an associativity of a cache of a new CPU to match both a size and an associativity of a cache of a legacy CPU.
	The examiner suggest amending the claims with support from the specification, as to indicate that the size and associativity of a cache a new CPU are changed to match a size and associativity of a cache of a legacy CPU as indicated in the instant applications disclosure.

7.	Claims 16 and 31 are similarly rejected on the same basis as claim 1 above.
	Claims 2-4, 7-15, 17-19, 22-30 and 32-35 are directly or indirectly dependent upon one of the independent claims above, and therefore are similarly rejected on the same basis as one of the independent claims above.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 10, 12, 25, 27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 10, line 1 the limitation “the register bank” lacks clarity.  The limitation lacks clarity because it is unclear if the “register bank” of claim 10, line 1 is referring to “a register bank of the new CPU” of claim 9, line 3 or “a register bank of the legacy CPU” of claim 9, lines 3-4.  The examiner suggest amending claim 10 to specify which register bank the limitation of claim 10 is referring too.
Claim 25 is similarly rejected on the same basis as claim 10 above.
In regards to claim 12, line 1 the limitation “the execution units” lacks clarity.  The limitation lacks clarity because it is unclear if the “execution units” of claim 12, line 1 are referring to “a number of usable execution units of the new CPU” of claim 11, line 3 or “a number of usable execution units of the legacy CPU” of claim 11, line 4.  The examiner suggest amending claim 12 to specify which execution units the limitation of claim 12 is referring too.
Claim 27 is similarly rejected on the same basis as claim 12 above.
In regards to claim 34, line 1 the limitation “the new device” lacks clarity.  The limitation lacks clarity because of an antecedent basis issue, as there is no prior recitation of “a new device” in claim 34 or independent claim 16.  The examiner suggest the applicant amend independent claim 16 to include a recitation of “a new device” as to correct the antecedent basis issue.

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 2, 13-15, 17 and 28-30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In regards to claim 2, the limitations fail to further limit the subject matter of claim 1 because claim 2 states “wherein executing the application on the new CPU with selected available resources of the new CPU restricted includes: reducing a size of an indirect target array of the new CPU to match a size of a corresponding indirect target array of the legacy CPU” and this limitation does not further limit the subject matter of claim 1 because claim 1 already states the exact limitation recited above.  Therefore, the limitation of claim 2 does not further limit the claim upon which it depends.
Claim 17 is similarly rejected on the same basis as claim 2 above.
In regards to claim 13, the limitations fail to further limit the subject matter of claim 1 because claim 13 states “changing a size or associativity of a cache of the new CPU to match a corresponding size or associativity of a corresponding cache of the legacy CPU” and this limitation does not further limit the subject matter of claim 1 because claim 1 already states changing a size and a associativity of a cache of a new CPU to match a associativity of a cache of a legacy CPU.  Therefore, the limitation of claim 13 does not further limit the claim upon which it depends because independent claim 1 has already indicated changing a size and an associativity of a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy.
Claim 28 is similarly rejected on the same basis as claim 13 above.
In regards to claim 14, the limitations fail to further limit the subject matter of claim 1 because claim 14 states “wherein the cache is an instruction-related cache” and this limitation does not further limit the subject matter of claim 1 because claim 1 already states “a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy” which are all types of instruction-related caches.  Therefore, the limitation of claim 14 does not further limit the claim upon which it depends.
Claim 29 is similarly rejected on the same basis as claim 14 above.
Claims 14-15 and 29-30 are dependent upon one of the claims above and therefore are rejected for including the deficiencies of one of the claims above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
12.	Claims 1-4, 7-19, 22-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.  Specifically, claims 1-4, 7-19 and 22-35 are allowable over the prior art of record because the combination of the prior art of record does not teach all limitations of the currently amended independent claims 1, 16 and 31 absent impermissible hindsight.

Response to Arguments
13.	Applicant’s arguments, see pages 9-13 of the remarks, filed on 9/29/2021, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  Therefore the prior art rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of 35 USC 112.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183